Citation Nr: 1310660	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  08-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee laxity.

2.  Entitlement to an increased rating for residuals of a right knee meniscectomy, which is currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  In the April 2007 rating decision, the RO denied an increased rating for residuals of a right knee meniscectomy and granted a separate 10 percent rating for right knee laxity.  The Veteran's disagreement with the ratings assigned led to this appeal.

In July 2010, the Veteran presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with his VA claims file.  

The Board remanded the appeal in April 2011 for additional development.  As discussed in greater detail below, review of the subsequent development reveals that the Agency of Original Jurisdiction (AOJ) substantially complied with the directives contained in the April 2011 remand and the Board may proceed with adjudication on the merits.

In response to the April 2012 Supplemental Statement of the Case (SSOC) issued by the Appeals Management Center (AMC), the Veteran responded that he had more information or evidence to submit, directing VA to wait the full-30 day period from the date of the SSOC.  This time period has expired and the Veteran has not submitted additional evidence.


FINDINGS OF FACT

1.  For the entire period under appeal, the service-connected right knee disabilities have been manifested by pain, swelling, locking of the knee, arthritis, slight limitation of motion, and severe instability that requires the use of a brace, and frequent use of a cane and crutch.

2.  The evidence does not show that the Veteran's service-connected right knee disabilities in appellate status are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating under Diagnostic Code 5257 for right knee instability and laxity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

2.  The criteria for a disability rating in excess of 20 percent under Diagnostic Code 5258 for residuals of right knee meniscectomy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).

3.  The criteria for a separate 10 percent rating under Diagnostic Code 5003-5260 for right knee limitation of motion in flexion have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260 (2012); VAOGCPREC 23-97; VAOGCPREC 9-98.

4.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the Veteran's contention that the ratings currently assigned to his service-connected right knee disabilities inadequately compensate for the level of disability experienced.  In the interest of clarity, the Board will first discuss certain preliminary matters.  The Board will then render a decision regarding the schedular ratings warranted for the right knee disabilities.  Lastly, the Board will consider whether the service-connected right knee disabilities meet the criteria for referral for extra-schedular consideration.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2012).  

In a claim for increase, VA must issue a generic notice that informs a Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has satisfied its VCAA duty to notify obligations with respect to the Veteran's claim for a higher initial evaluation for the separate rating for laxity granted in the April 2007 rating decision.  The Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91.  Thus, VA's duty to notify for this issue has been met.  Id.; see also 38 C.F.R. § 3.159(b)(3) (2012).

With respect to the increased rating claim aspect of the right knee disability on appeal, the Veteran was issued January 2007 and June 2008 VCAA notification letters.  Following the issuance of the June 2008 VCAA notification letter, the RO re-adjudicated the increased rating claim by way of July 2008 and April 2012 SSOCs.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006).  In the notification letters, the RO clearly notified the Veteran of the information and evidence needed to substantiate his increased rating claim.

All relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA treatment records, the reports of two VA examinations, and the transcript of a July 2010 hearing before the undersigned.  In the April 2011 remand, the Board directed that the AOJ obtain outstanding VA treatment records and obtain an additional VA examination to determine the current severity of the right knee disabilities.  Review of the current record reveals that the AOJ obtained the outstanding VA treatment records and obtained a June 2011 VA examination.  In the April 2011 remand, the Board specifically directed that updated VA treatment records be obtained from the Seattle VA Medical Center.  Subsequently, the AMC was informed that there were no additional VA treatment records from the Seattle VAMC.  Based on review of the development completed by the AOJ, the Board finds that VA has complied with the directives contained in the April 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the Veteran's credible testimony at the hearing regarding the severity of his symptoms, when combined with review of the VA examination reports of record, provide an adequate record on which to determine the current severity of the disabilities and there is no duty to obtain additional VA examinations.  See 38 C.F.R. § 3.327 (2012).

Regarding whether there are additional outstanding records, the Board notes that in a letter received in May 2012, the Veteran indicated that he was seeking additional records.  The Veteran, however, has not specifically identified the additional evidence, to include a private provider's name.  The Veteran has previously been provided notice of the evidence VA would need to assist in obtaining evidence, but the Veteran has not indentified such evidence.  See January 2007 VCAA notification letter.  As the Veteran did not provide specific information regarding outstanding records that would allow VA to obtain these records, to include the submission of authorization and consent to seek these records, and has not submitted the additional records himself, the Board will proceed without further delay.  In short, the Board finds that VA has satisfied its duties to notify and assist.  Additional development efforts at this time would only result in unnecessary delay.  Thus, the Board will proceed with adjudication.

II.  Right Knee Disability

The Veteran was initially granted service connection for residuals of a right knee meniscectomy with a 10 percent rating in a December 1977 rating decision; the 10 percent rating was assigned under Diagnostic Code 5259, which provides a 10 percent rating for symptomatic disability following removal of the semilunar cartilage.  In a February 1996 rating decision, the RO continued the 10 percent rating.  In a November 1996 rating decision, the RO granted a 20 percent rating citing Diagnostic Code 5257.  In the April 2007 rating decision on appeal, the RO continued the 20 percent rating, but also granted a separate 10 percent rating for right knee laxity.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).

The Board seeks to ensure that the Veteran is compensated for each distinct symptomatology associated with the service-connected knee disabilities.  Below, the Board will address the appropriate rating assigned for instability, pain and locking symptoms associated with the removal of cartilage, as well as painful motion.

The Veteran's service-connected right knee disability is currently assigned a 20 percent rating under Diagnostic Code 5258.  The 20 percent rating is the only rating assignable under this Diagnostic Code and is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2012).  There is no higher rating available based on disability directly associated with removal or dislocation of cartilage.

Regarding the appropriate rating to assign to the right knee disability based on the instability of the knee, after review of the entire evidence of record, the Board finds that the disability warrants a 30 percent rating for severe instability in the right knee under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  Diagnostic Code 5257 provides a maximum 30 percent rating for severe recurrent subluxation or lateral instability.

In making this determination, the Board highlights extensive evidence in the record showing that the Veteran is unable to walk any significant distance, even with the use of aides to include a knee brace.  The Veteran has credibly testified regarding these limitations, and the medical evidence of record supports the Veteran's assertion that the lack of cartilage in the knee causes significant lateral movement in the knee, which in turn, has led to instability.  In this regard, a June 2008 VA treatment record documents that there was bone-on-bone apposition with subcortical eburnation.  Although cognizant that the examiner in the January 2007 report did not find instability, and instead found only slight laxity, and the examiner in the June 2011 examination report documented only mild instability, the Board finds that the disability represents a severe instability for rating purposes.  The Veteran provided credible testimony before the undersigned that clearly indicates a severe disability.  He detailed the need for braces, and that even with a brace he can only travel 10 feet without a cane.  See Board Hearing Tr. at 4, 7, 9.  In the Board's judgment, the Veteran's description of his symptomatology is congruent with a "severe" rating for the right knee.  There is no higher schedular rating available based on instability of the knees.

Under Diagnostic Code 5003, located in 38 C.F.R. § 4.71a, painful motion with arthritis that is not compensable under the limitation of motion codes should be assigned a 10 percent rating with objective evidence of limitation of motion.  See 38 C.F.R. § 4.59 (2012).  Here, there is evidence of slow, and painful motion resulting in a slight reduction of motion.  Evidence to include the January 2007 VA examination report shows that the disability includes degenerative joint disease, with the evidence of degenerative changes on X-ray.  Considering the intent of 38 C.F.R. § 4.59, evidence that arthritis has developed as part of the disability, and the ample evidence of pain in moving the right knee in the range of motion he can accomplish, the Board finds that a 10 percent rating is warranted based on reduced, painful motion.  Therefore, the Board grants a 10 percent rating based on the evidence showing objective evidence of painful motion.  The rating of a disability based on limitation of motion and instability does not represent an impermissible pyramiding, as these symptoms involve different symptomatology and separate ratings are specifically allowed.  See VAOGCPREC 23-97; VAOGCPREC 9-98.

The Board has also considered whether a higher rating for the right knee is warranted for functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement under 38 C.F.R. § 4.45.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with Diagnostic Codes 5257, 5258, and 5259, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The DeLuca factors do, however, apply to Diagnostic Codes 5260 and 5261, as these diagnostic codes focus on limited motion.  Review of all the evidence of record, however, indicates that the Veteran still retains motion of greater than 45 degrees in knee flexion and there is no evidence of greater than 10 degrees of loss of extension.  These findings are based on review of all the evidence of record to specifically include the January 2007 and June 2011 examination reports, and these reports, clearly indicate that examiners have considered the function impairment factors outlined in DeLuca.

Regarding the DeLuca factors, in the January 2007 VA examination that evaluated the severity of the knee disabilities, the examiner reported 0 to 90 active range of motion in flexion and extension to 0, both with pain medially.  The examiner found no additional loss of range of motion with repetitive movement.  In the June 2011 VA examination, the examiner found flexion from 0 to 115, and normal extension to 0 degrees.  Although there was objective evidence of pain following repetitive motion, there was no additional limitations after three repetitions of range of motion.  The Board granted the 10 percent rating above based on the evidence of painful motion.  Based on review of the evidence of record, to include the VA examinations of record, even when considering all these factors, the Veteran's range of motion in the right knee is greater than that which meets the criteria for ratings higher than the Board has assigned herein.  Because additional limitation of motion on repeated use which approximates the criteria for a higher rating has not been objectively demonstrated, an even higher schedular rating is not warranted under DeLuca.  

Regarding other possible diagnostic codes for rating the right knee disabilities, as outlined above, the Veteran experiences pain on range of motion.  Based on this evidence, the Board grants in this decision a 10 percent rating under Diagnostic Code 5003.  The review of range of motion testing indicates that the Veteran has greater range of motion than that which is compensable based either on limitation of flexion under Diagnostic Code 5260 or limitation of extension under Diagnostic Code 5261.  That is, the evidence shows that the Veteran has greater that 45 degrees of flexion and extension is not limited by 10 degrees or greater.  In the January 2007 VA examination, the Veteran had extension to 0 degrees and 90 degrees of flexion.  Therefore, the Board finds that additional ratings based on limitation of motion, other than the 10 percent rating granted under Diagnostic Code 5003 based on painful motion, are not warranted.

The Board also finds that a rating under Diagnostic Code 5259, also located in 38 C.F.R. § 4.71a, is not for application in this appeal.  As outlined above, the Veteran is currently in receipt of a 20 percent rating under Diagnostic Code 5258, which provides compensation for dislocated semilunar cartilage.  In the December 1977 rating decision that granted service connection, the disability was rated under Diagnostic Code 5259, which provides a 10 percent rating for symptoms related to removal of the semilunar cartilage.  Thus, although provided under different Diagnostic Codes, both codes evaluate the same type of disability.  Although the cartilage of the right knee in his case is absent and not dislocated, the RO granted the higher possible rating by assigning the 20 percent rating under Diagnostic Code 5258 for dislocated cartilage in recognition of the significant disability caused by the Veteran's bone-on-bone apposition in the right knee.  As the 20 percent rating under Diagnostic Code 5258 provides a higher rating for the same disability symptoms, a separate rating under Diagnostic Code 5259 is not warranted.  See 38 C.F.R. § 4.14 (2012) (avoiding of pyramiding).  

The Board has also considered the potential applicability of other diagnostic codes pertaining to the knee.  Diagnostic Codes 5256, 5262, and 5263, all located in 38 C.F.R. § 4.71a, are not applicable in the instant case because the evidence of record does not demonstrate ankylosis, malunion of the tibia and fibula, or genu recurvatum.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994);  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  However, at no time during the relevant appeal period have the disabilities of the right knee more nearly met or nearly approximated the criteria for greater than the 10 percent rating the Board has assigned for a limitation of motion under Diagnostic Codes 5003-5260.  While the Veteran has some limitation of right knee motion, such has not approximated the criteria for greater than the 10 percent rating for the right knee assigned herein at any time during the pendency of this appeal.  With respect to the 20 percent rating assigned under Diagnostic Code 5258 for the residuals of the meniscectomy based on disability of cartilage, the 20 percent rating has been in place during the entire period of appeal and no higher rating is available.  With respect to the 30 percent ratings assigned under Diagnostic Code 5257, the Veteran's limited mobility due to knee pain and his use of assistive devices such as a brace and cane are of long-term duration.  Accordingly, staged ratings are not for application in the instant case.

In summary, for the reasons and bases outlined above and after review of all the evidence of record, the Board has concluded that the criteria for a rating in excess of 20 percent for residuals of the right knee meniscectomy are not met.  The Board has, however, concluded that a 30 percent rating under Diagnostic Code 5257 is warranted for the right knee due to instability.  In addition, a separate 10 percent rating is warranted for the right knee due to limitation of flexion under Diagnostic Code 5003-5260.  The appeal is granted to that extent.

III.  Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is appropriate for the right knee disability in appellate status.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology of the right knee addressed in this decision.  In other words, the Veteran does not experience any symptomatology not already contemplated by the Rating Schedule.  The Veteran's primary knee symptomatology is painful motion, slight limited motion, locking of the knee, and instability.  These symptoms are specifically contemplated by the Rating Schedule and they have been evaluated by the assigning of ratings to each specific disability of the right knee.  That is, the ratings previously in place and those granted by this decision are based on these symptoms as described in the medical records and the Veteran's testimony.  As the rating criteria reasonably describe the disabilities and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met for any of the disabilities in appellate status.

As the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In short, the evidence does not support the proposition that the Veteran's service-connected disabilities of the right knee in appellate status present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Accordingly, referral of any issue in appellate status to appropriate VA officials for consideration of extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased evaluation of 30 percent for right knee instability under Diagnostic Code 5257 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent under Diagnostic Code 5258 for residuals of right knee meniscectomy is denied.

Entitlement to a separate disability evaluation of 10 percent under Diagnostic Code 5003-5260 for right knee limitation of motion in flexion with arthritis is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


